Title: To Thomas Jefferson from Albert Gallatin, 17 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Monday morning 17 Oct. 03
          
          As far as I can ascertain, the balance in Treasury on 30th Septer. last was only 5,850,000 instead of six millions we had estimated it. The receipts in the Treasury during the year ending 30th Septer. last (which is left blank in your message) have certainly exceeded 11,300,000 dollars. 
          Respectfully yours
          
            
              Albert Gallatin
            
          
        